Case 2:18-cr-20207-VAR-EAS ECF No. 31, PageID.244 Filed 09/29/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                           Case No. 18-20207
                                             Honorable Victoria A. Roberts
DIANGELO ANDERSON

     Defendant.
_______________________________/

       ORDER DENYING DEFNDANT’S MOTION FOR SENTENCE
       MODIFICATION (COMPASSIONATE RELEASE) [ECF No. 25]

      Upon motion of ☒ the Defendant ☐ the Director of the Bureau of Prisons

for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering

the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission, IT IS ORDERED that the

motion is:   See pages 4-6.

☐ GRANTED

      ☐ The defendant’s previously imposed sentence of imprisonment of

      __________________ is reduced to                                . If this

      sentence is less than the amount of time the defendant already served, the

      sentence is reduced to a time served; or

      ☐ Time served.
Case 2:18-cr-20207-VAR-EAS ECF No. 31, PageID.245 Filed 09/29/20 Page 2 of 6




       If the defendant’s sentence is reduced to time served:

                 ☐ This order is stayed for up to fourteen days, for the

           verification of the defendant’s residence and/or establishment of a

           release plan, to make appropriate travel arrangements, and to ensure

           the defendant’s safe release. The defendant shall be released as soon

           as a residence is verified, a release plan is established, appropriate

           travel arrangements are made, and it is safe for the defendant to travel.

           There shall be no delay in ensuring travel arrangements are made. If

           more than fourteen days are needed to make appropriate travel

           arrangements and ensure the defendant’s safe release, the parties shall

           immediately notify the court and show cause why the stay should be

           extended; or

                 ☐ There being a verified residence and an appropriate release

           plan in place, this order is stayed for up to fourteen days to make

           appropriate travel arrangements and to ensure the defendant’s safe

           release. The defendant shall be released as soon as appropriate travel

           arrangements are made and it is safe for the defendant to travel. There

           shall be no delay in ensuring travel arrangements are made. If more

           than fourteen days are needed to make appropriate travel



                                         2
Case 2:18-cr-20207-VAR-EAS ECF No. 31, PageID.246 Filed 09/29/20 Page 3 of 6




             arrangements and ensure the defendant’s safe release, then the parties

             shall immediately notify the court and show cause why the stay

             should be extended.

      ☐ The defendant must provide the complete address where the defendant

will reside upon release to the probation office in the district where they will be

released because it was not included in the motion for sentence reduction.

      ☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a

“special term” of ☐ probation or ☐ supervised release of ________ months (not

to exceed the unserved portion of the original term of imprisonment).

                    ☐ The defendant’s previously imposed conditions of

             supervised release apply to the “special term” of supervision; or

                    ☐ The conditions of the “special term” of supervision are as

             follows:

                        __________________________________________

                        __________________________________________

                        __________________________________________

                        __________________________________________

      ☐ The defendant’s previously imposed conditions of supervised release are

unchanged.


                                          3
Case 2:18-cr-20207-VAR-EAS ECF No. 31, PageID.247 Filed 09/29/20 Page 4 of 6




      ☐ The defendant’s previously imposed conditions of supervised release are

modified as follows:

         ____________________________________________________

         ____________________________________________________

         ____________________________________________________

         ____________________________________________________

         ____________________________________________________


☐ DEFERRED pending supplemental briefing and/or a hearing. The court

DIRECTS the United States Attorney to file a response on or

before__________________________, along with all Bureau of Prisons records

(medical, institutional, administrative) relevant to this motion.


☒ DENIED after complete review of the motion on the merits.

      ☒ FACTORS CONSIDERED (Optional)

      The compassionate release statute only allows the Court to modify a

defendant’s term of imprisonment if, among other things, “extraordinary and

compelling reasons warrant such a reduction [or release].” See 18 U.S.C. §

3582(c)(1)(A)(i). Anderson says he has underlying medical conditions and

pressing family circumstances which constitute extraordinary and compelling

reasons for his release. Particularly, Anderson says: (1) he has a history of

                                           4
Case 2:18-cr-20207-VAR-EAS ECF No. 31, PageID.248 Filed 09/29/20 Page 5 of 6




bronchitis and asthma, which places him at a high risk of developing serious

complications if he contracts COVID-19; and (2) there is an “urgent need for [him]

to serve as primary caregiver for his spouse, his seven-year-old daughter and [his]

five-year-old daughter.” Despite these statements, Anderson fails to demonstrate

an extraordinary and compelling reason for his release.

      With respect to his alleged medical conditions, Anderson does not provide

any evidence showing that he has ever had bronchitis or asthma. Anderson’s

medical records make no mention of either condition; in fact, they show that

Anderson has repeatedly denied having respiratory problems. Anderson fails to

show he has any medical condition that constitutes an extraordinary and

compelling reason for his release. See United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility

that it may spread to a particular prison alone cannot independently justify

compassionate release.”).

      Under the United States Sentencing Guidelines Manual (“USSG”), a family

circumstance only constitutes an extraordinary and compelling reason for

compassionate release in two situations: (1) “[t]he death or incapacitation of the

caregiver of the defendant’s minor child or minor children”; or (2) “[t]he

incapacitation of the defendant’s spouse or registered partner when the defendant

would be the only available caregiver for the spouse or registered partner.” See


                                          5
Case 2:18-cr-20207-VAR-EAS ECF No. 31, PageID.249 Filed 09/29/20 Page 6 of 6




USSG § 1B1.13 cmt. n.1(C). Neither scenario applies to Anderson. And, even if

the Court ignored the two limited scenarios above, Anderson’s conclusory

statements about needing to provide financial support to his family are common to

the majority of prisoners with a family; they do not constitute “extraordinary and

compelling reasons” for release. See United States v. Sapp, No. 14-CR-20520,

2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020) (“[O]ne district court has

defined ‘extraordinary’ as ‘beyond what is usual, customary, regular, or common,’

and has defined a ‘compelling reason’ as one ‘so great that irreparable harm or

injustice would result if [the relief] is not granted.’” (quoting United States v.

Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019)).

      Because Anderson fails to demonstrate an extraordinary and compelling

reason for his release, the Court DENIES his motion.


☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted

all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30

days lapsed since receipt of the defendant’s request by the warden of the

defendant’s facility.

      IT IS ORDERED.
                                               s/ Victoria A. Roberts
                                               Victoria A. Roberts
                                               United States District Judge

Dated: September 29, 2020


                                           6
